EXHIBIT 10.1 EVOS RESTAURANT FRANCHISE AGREEMENT DATED DECEMBER 14, 2005 TABLE OF CONTENTS Page 1.INTRODUCTION 1 1.1.The EVOS® System1 1.2.Acknowledgments 1 1.3.Representations 2 1.4.No Warranties 2 1.5.Business Organization 3 2.GRANT AND TERM 4 2.1.Grant of Franchise 4 2.2.The Term 4 2.3.Trade Area 4 2.4.Mass Gathering Locations4 2.5.Rights We Reserve 5 3.SITE SELECTION AND DEVELOPMENT5 3.1.Site Selection 5 3.2.Relocation of the Site6 3.3.Lease of Site 6 3.4.Ownership and Financing10 4.RESTAURANT DEVELOPMENT, DÉCOR AND OPERATING ASSETS10 4.1.Restaurant Development10 4.2.Décor12 4.3.Operating Assets and Restaurant Materials12 4.4.Changes to Approved Suppliers12 4.5.Preferred Vendor Programs13 4.6.Music and Other Audio and Visual Entertainment.13 4.7.Restaurant Opening14 4.8.Market Introduction Program14 5.FEES15 5.1.Initial Franchise Fee15 5.2.Royalty15 5.3.Electronic Funds Transfer15 5.4.Definition of “Gross Sales.”15 5.5.Interest on Late Payments15 5.6.Late Payment Penalties16 5.7.Application of Payments16 5.8.Payment Offsets16 6.TRAINING AND ASSISTANCE16 6.1.Initial Training16 6.2.Periodic Training17 6.3.General Guidance17 7.MARKS18 7.1.Ownership and Goodwill of Marksand Copyrights18 7.2.Creation or Commissioning of Copyrights18 7.3.Limitations on Your Use of Marks and Copyrights19 7.4.Notification of Infringements and Claims19 7.5.Discontinuance of Use of Marks19 7.6.Indemnification19 8.CONFIDENTIAL INFORMATION20 i ~TAMPDOCS:453406.v12|4/5/05 8.1.Types of Confidential Information20 8.2.Disclosure and Limitations on Use20 8.3.Confidentiality Obligations21 8.4.Exceptions to Confidentiality21 9.EXCLUSIVE RELATIONSHIP 21 9.1.Competitive Activities 21 9.2.Competitive Business 22 9.3.Employee Retention 22 10.OPERATION AND SYSTEM STANDARDS23 10.1.Operations Manual 23 10.2.Compliance with System Standards23 10.3.Modification of System Standards25 10.4.Interior and Exterior Upkeep25 10.5.Hours of Operation 25 10.6.Accounting, Computers and Records25 10.7.Trade Accounts and Taxes26 10.8.Proprietary Materials 26 10.9.Approved Products 26 10.10.Management 26 10.11.Personnel 26 10.12.Other Services 27 11.ADVERTISING AND PROMOTION27 11.1.Establishment of System Fund27 11.2.Use of the Funds 28 11.3.Accounting for the Fund 28 11.4.System Fund Limitations 28 11.5.Local Advertising and Promotion29 11.6.Co-op Participation and Contributions29 11.7.Websites 29 11.8.Promotion of the Franchise System30 12. RECORDS, REPORTS AND FINANCIAL STATEMENTS30 12.1.Accounting System 30 12.2.Reports 30 12.3.Access to Information 31 13.INSPECTIONS AND AUDITS 31 13.1.Our Right to Inspect the Restaurant31 13.2.Our Right to Audit 32 14. TRANSFER 32 14.1.By Us 32 14.2.By You 32 14.3.Conditions for Approval of Transfer33 14.4.Transfer to a Business Entity34 14.5.Transfer Upon Death or Disability34 14.6.Operation Upon Death or Disability35 14.7.Effect of Consent to Transfer35 14.8.Our Right of First Refusal35 15.SUCCESSOR TERMS 36 15.1.Acquisition 36 15.2.Grant 37 15.3.Agreements/Releases 37 15.4.Training and Refresher Programs38 ii ~TAMPDOCS:453406.v12|4/5/05 15.5.Fees and Expenses 38 15.6.Subsequent Successor Franchises38 16.TERMINATION OF AGREEMENT 38 16.1.Termination of Service 38 16.2.On Notice 38 16.3.After Notice 40 17.RIGHTS AND OBLIGATIONS UPON TERMINATION41 17.1.Payment of Amounts Owed To Us41 17.2.Marks 41 17.3.Confidential Information 42 17.4.Competitive Restrictions 42 17.5.Our Right to Purchase42 17.6.Continuing Obligations 44 17.7.Buyout Option 44 18. RELATIONSHIP OF THE PARTIES/INDEMNIFICATION45 18.1.Independent Contractors 45 18.2.No Liability for Acts of Other Party45 18.3.Taxes 46 18.4.Indemnification 46 19.ENFORCEMENT 46 19.1.Severability; Substitution of Valid Provisions46 19.2.Waivers 46 19.3.Limitation of Liability 47 19.4.Approval and Consents 47 19.5.Waiver of Punitive Damages 47 19.6.Limitations of Claims 47 19.7.Governing Law 47 19.8.Jurisdiction 48 19.9.Waiver of Jury Trial 48 19.10.Cumulative Remedies 48 19.11.Costs and Attorneys Fees 48 19.12.Binding Effect 48 19.13.Entire Agreement 48 19.14.No Liability to Others; No Other Beneficiaries 48 19.15.Construction 48 19.16.Certain Definitions 49 19.17.Timing is of the Essence 49 20.DISPUTE RESOLUTION 49 20.1.Mediation 49 20.2.Agreement to Arbitrate 49 20.3.Place and Procedure 50 20.4.Awards and Decisions 50 20.5.Specific Performance 50 20.6.Third Parties 50 20.7.Survival 50 21.NOTICES AND PAYMENTS 51 EXHIBITS EXHIBIT AGLOSSARY EXHIBIT BTRAINING PROGRAM WAIVER AND RELEASE EXHIBIT COTHER SERVICES iii ~TAMPDOCS:453406.v12|4/5/05 EVOS® RESTAURANT FRANCHISE AGREEMENT THIS FRANCHISE AGREEMENT (this “Agreement”) is effective as of December 14th, 2005 (the “Agreement Date”).The parties to this Agreement are EVOS USA, INC., a Florida corporation, with its principal business address at 609 South Howard Ave., Tampa, Fl. 33606 (referred to in this Agreement as “we,” “us” or “our”), and HEALTHY FAST FOOD, INC., whose principal business address is 1075 American Pacific - Suite C, Henderson, NV89074 (referred to in this Agreement as “you,” “your” or “Franchise Owner”). 1.INTRODUCTION.Various terms are defined in context throughout this Agreement, and a glossary is attached as Exhibit “A” for convenience. 1.1.The EVOS® System.We and our affiliates have expended considerable time and effort in developing the EVOS® concept which specializes in serving healthier fast food in a fast-casual environment (each an “EVOS® Restaurant” or “Restaurant”).EVOS® Restaurants operate under the Marks and Copyrights and under distinctive business formats, employee selection and training programs, methods, procedures, designs, layouts, signs, equipment, menus, use of certain soy-based products, recipes, trade dress, standards and specifications, all of which we may improve, further develop, change or replace or otherwise modify from time to time (the “System”).We commission, use, promote and license in the operation of an EVOS® Restaurant certain trademarks, service marks and other commercial symbols, including the trade and service mark “EVOS®” and other associated logos, copyrighted works, designs, Art, trade dress, trademarks, service marks, commercial symbols, and e-names, which will gain or have gained and continue to gain public acceptance and goodwill, and may create, commission, use and license additional trademarks, service marks, e-names, copyrighted works, Art and commercial symbols in conjunction with the operation of EVOS® Restaurants (collectively, the “Marks”).We grant to persons who meet our qualifications and are willing to undertake the investment and effort, a Franchise to own and operate an EVOS® Restaurant offering the products and services we authorize and approve and utilizing the Marks and the System.You have applied for a Franchise to own and operate an EVOS® Restaurant. 1.2.Acknowledgments.You acknowledge and agree that: (a)you have read this Agreement and our Franchise Offering Circular; (b)you understand and accept the terms, conditions and covenants contained in this Agreement as being reasonably necessary to maintain our high standards of quality and service and the uniformity of those standards at each EVOS® Restaurant and to protect and preserve the goodwill of the Marks; (c)you have conducted an independent investigation of the business venture contemplated by this Agreement and recognize that, like any other business, the nature of the business conducted by an EVOS® Restaurant may evolve and change over time; (d)an investment in an EVOS® Restaurant involves business risks; (e)your business abilities and efforts are vital to the success of the venture and the success or failure of your Restaurant is predominately based on your skills in operating and managing it; 1 (f)any information you acquire from other EVOS® Restaurant franchise owners relating to their sales, profits or cash flows does not constitute information obtained from us, nor do we make any representation as to the accuracy of any such information; (g)in all of their dealings with you, our officers, directors, employees and agents act only in a representative, and not in an individual, capacity.All business dealings between you and such persons as a result of this Agreement are solely between you and us; and (h)we have advised you to have this Agreement reviewed and explained to you by an attorney. 1.3.Representations.As an inducement to our entry into this Agreement, you represent and warrant to us that: (a)all statements you have made and all materials you have submitted to us in connection with your purchase of the franchise are accurate and complete and that you have made no misrepresentations or material omissions in obtaining the franchise; (b)you will at all times faithfully, honestly and diligently perform your obligations, continuously exert your best efforts to promote and enhance the Restaurant and not engage in any other business or activity that conflicts with your obligations to operate the Restaurant in compliance with this Agreement; (c)you will comply with and/or assist us to the fullest extent possible in our efforts to comply with Executive Order 13224 issued by the President of the United States, the USA PATRIOT Act, and all other present and future federal, state and local laws, ordinances, regulations, policies, lists and any other requirements of any governmental authority addressing or in any way relating to terrorist acts and acts of war (the “Anti-Terrorism Laws”);and (d)neither you nor any of your owners, employees, or agents, property or interests are subject to being “blocked” under any of the Anti-Terrorism Laws and that neither you nor they are otherwise in violation of any of the Anti-Terrorism Laws. Our approval of your request to purchase a franchise is made in reliance on all of your representations and warranties.Any violation of these representations or warranties, or any Anti-Terrorism Laws by you or your owners, or your or your owners’ agents or employees, or any “blocking” of your or their assets under the Anti-Terrorism Laws, will constitute grounds for immediate termination of this Agreement and any other agreements you have entered into with us or any of our affiliates. 1.4.No Warranties.We expressly disclaim the making of, and you acknowledge that you have not received or relied upon, any warranty or guaranty, express or implied, as to the revenues, sales, profits or success of the business venture contemplated by this Agreement or the extent to which we will continue to develop and expand the network of EVOS® Restaurants.You acknowledge and understand the following: (a)any statement regarding the potential or probable revenues, sales or profits of the business venture, or of any services, benefits or commitments we are to make available to you, are made solely in the Franchise Offering Circular delivered to you prior to signing this Agreement; 2 (b)any statement regarding the potential or probable revenues, sales or profits of the business venture or statistical information regarding any existing EVOS® Restaurant owned by us or our affiliates or that is not contained in our Franchise Offering Circular is unauthorized, unwarranted and unreliable and should be reported to us immediately; and (c)you have not received or relied on any representations about us or our franchising program or policies made by us, or our officers, directors, employees or agents, that are contrary to the statements made in our Franchise Offering Circular or to the terms of this Agreement.If there are any exceptions to any of the foregoing, you must: (i) immediately notify our President or such other officer as we may designate in written notice to you; and (ii) note such exceptions by attaching a statement of exceptions to this Agreement prior to signing it. 1.5.Business Organization.If you are at any time a business organization (“Business Entity”) (like a corporation, limited liability company or partnership) you agree and represent that: (a)you have the authority to execute, deliver and perform your obligations under this Agreement and are duly organized or formed and validly existing in good standing under the laws of the state of your incorporation or formation; (b)your organizational or governing documents will recite that the issuance and transfer of any ownership interests in you are restricted by the terms of this Agreement, and all certificates and other documents representing ownership interests in you will bear a legend referring to the restrictions of this Agreement; (c)the Principal Owners Statement will completely and accurately describe all of your owners and their interests in you.A copy of our current form of Principal Owners Statement is attached to the Uniform Franchise Offering Circular; (d)you and your owners agree to revise the Principal Owners Statement as may be necessary to reflect any ownership changes and to furnish such other information about your organization or formation as we may request (no ownership changes may be made without our approval); (e)each of your owners during the Term will sign and deliver to us our standard form of Principal Owner’s Guaranty undertaking to be bound jointly and severally by all provisions of this Agreement and any other agreements between you and us.A copy of our current form of Principal Owners Guaranty is attached to the Uniform Franchise Offering Circular; and (f)at our request, you will furnish true and correct copies of all documents and contracts governing the rights, obligations and powers of your owners and agents (like articles of incorporation or organization and partnership, operating or shareholder agreements). 3 2. GRANT AND TERM 2.1.Grant of Franchise.You have applied for a franchise to own and operate an EVOS® Restaurant only at a location we have approved (the “Site”).Subject to the terms of and upon the conditions contained in this Agreement, we grant you a franchise (the “Franchise”) to: (a)operate an EVOS®
